Lake, J.
A motion is made by the plaintiffs to dismiss this case on the ground that the notice of the appeal was not served within the time limited by the law regulating appeals to this court.
It appears that final judgment was rendered in the District Court on the 20th day of January last. The notices of the appeal were served upon the clerk and plaintiff respectively, on the 20th and 21st of the following May.
These notices were clearly insufficient to give this court jurisdiction. They ought to have been served within one month from the rendition of the judgment appealed from. Sec. 675 Code R. S. Nebraska.
The appeal must be dismissed.
Motion sustained.